Birchard, J.
This case presents for our consideration but one *501question. By the contract, which is made part of the bill, Green obligated himself to convey the land therein described, in consideration of certain notes then assigned and indorsed by complainant to Green, among which was a note of J. & R. Moore, dated April 31, 1833, for $325, due six months after date, and payable to Hall.
The deed was to be made by Green, on the payment of said notes by the makers; and, on their default, payment was to be made by complainant.
The defendants rely solely upon the fact that the note of the Moores remains unpaid by them and by complainant.
The substantial question is, who shall sustain the loss of this note? The facts concerning the note, as we gather them from the proof, are these: Green made no demand of the note until *some time after it fell due, and then the maker put him off with a promise to pay, at some short day, a part of it. Soon after, it was sold to one Kyle, who, at Green’s request, managed it as he would a note of his own, trying to coax the makers to pay, and receiving promises of payment at a future day, and in this way suffered two terms of the court to pass without suit; by which means only it became uncollectible of the maker, who failed in the meantime, so that it is a total loss to one of the parties. The note of the Moores must be considered as having been delivered as a conditional satisfaction of the amount due upon its face; and the conditions of the contract as a guaranty of its payment, on condition that the due course, in order to its collection, should be taken. Had it been duly presented and dishonored, and reasonable notice given, and the regular steps pursued to collect it, the loss would have fallen upon the complainant. This not having been done, it must fall upon the holder, and bo regarded as payment. By his own laches, he made the note his own, and discharged complainant from all liability for the loss sustained. See the authorities cited by counsel.
Let a decree be entered for the complainant.